Citation Nr: 1221402	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  07-04 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating for service-connected migraine headaches in excess of 30 percent from May 2, 2006.

2.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from May 2000 to June 2005.

The matter of entitlement to an increased rating for service-connected migraine headaches comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since been transferred to the RO in Nashville, Tennessee.

The matter of entitlement to a TDIU comes before the Board as part and parcel of the Veteran's increased rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

By way of background, the June 2005 rating decision on appeal granted the Veteran's migraine headache service connection claim and awarded a noncompensable disability rating, effective June 23, 2005.  The Veteran appealed, and a February 2008 rating decision increased the evaluation to 30 percent disabling, effective May 2, 2006.  In a July 2009 decision, the Board granted an increase to 30 percent from June 23, 2005, to May 2, 2006; however, the issue of whether a rating in excess of 30 percent from May 2, 2006, to the present remained under appeal and was remanded by the Board for additional development.  

In March 2011, the Board determined that the Veteran's claim was not ripe for adjudication, as the requested development had not been completed to the extent possible.  Specifically, the notice letters advising the Veteran of the time of his scheduled VA examination had been sent to an incorrect address.  Accordingly, the Board again remanded the Veteran's claim in order to provide him with adequate notice of his scheduled examination.   

A review of the record reflects that the AMC completed the Board's remand directives to the extent possible and subsequently readjudicated the issues on appeal, as reflected by a February 2012 supplemental statement of the case.  Because the benefits sought remain denied, the claims have been returned to the Board for further appellate review.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.

 
FINDING OF FACT

Since May 2, 2006, the Veteran's service-connected migraine headaches have produced very frequent, completely prostrating and prolonged attacks resulting in severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for migraine headaches have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINS AND CONCLUSIONS

VA's Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

With regard to the Veteran's migraine headache increased rating claim, the Veteran's claim for a higher rating arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that in these circumstances, once notice has been satisfied in conjunction with the grant of service connection, additional notice is not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's duty to notify with regard to the Veteran's migraine headache disorder service connection claim was satisfied by notice provided to him in February 2005 (as part of VA's Benefits Delivery at Discharge Program).  Therefore, the appeal may be adjudicated without remand for further notification.

The Board also finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided on appeal has been obtained, including the Veteran's VA and private treatment records.  Moreover, the Veteran has not identified any relevant, available treatment records that have not been obtained.  The Veteran and his spouse also testified at a hearing before a Decision Review Officer (DRO), and the Veteran was also scheduled to testify at a hearing before the Board, but he withdrew his hearing request.  

With regard to the Veteran's DRO hearing, the Board notes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the DRO did not note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's claim.  The DRO asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The DRO did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Veteran was also provided with a relevant VA examination in June 2006, and VA has made numerous attempts to provide him with a more recent VA examination.  In that regard, pursuant to the Board's March 2011 remand directives, the Veteran was scheduled for a VA examination to address the current severity of his service-connected migraine headaches; however, the Veteran failed to appear.  The record reflects that the notification regarding the scheduled examination was sent to the Veteran's two most recent addresses of record, as the Veteran's most current address of record was unclear.  The Board notes that it is a Veteran's duty to keep VA apprised of his whereabouts, and there is no burden on VA to turn up "heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  Moreover, there is a presumption of regularity that the Veteran received adequate notice of the examination.  See Kyhn v. Shinseki, 23 Vet. App. 335, 338-39 (2010).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Merits of the claim

The Veteran is seeking a higher rating for his service-connected migraine headache disorder, which has been evaluated as 30 percent disabling throughout the instant rating period, which commenced on May 2, 2006.

Disability evaluations are determined by comparing the Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  The Board considers all the evidence of record in making its determination, although it may not necessarily reference each and every document in its decision, but when a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Likewise, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's migraine headaches are currently rated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Pursuant to the rating criteria outlined in Diagnostic Code 8100, a 30 percent rating is assigned when the characteristic prostrating attacks occur on an average of once a month over last several months  A 50 percent rating, which is the highest schedular rating pursuant to this Diagnostic Code, is assigned when completely prostrating and prolonged attacks occur very frequently and are productive of severe economic inadaptability.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The relevant evidence of record includes the Veteran's submitted statements, hearing testimony, private treatment records, VA treatment records, and a June 2006 VA examination report.  

A May 2006 private treatment records reflects that the Veteran sought emergent care for the symptoms of a migraine headache episode.  However, a subsequent May 2006 VA psychiatric treatment record reflects his report that while he could cope without his migraine medications when traveling, he was unable to cope without his psychiatric medications.  A June 2006 VA treatment record reflects the Veteran sought treatment on a Tuesday for an occipital and frontal headache with nausea and vomiting, and he reported the onset of his headache on the prior Sunday. A subsequent VA treatment note reflects the Veteran's spouse's report that his migraine headache episodes were worsening, and she requested an increase in the quantity of the Veteran's medication.  Another June 2006 VA treatment record reflects the Veteran's spouse's report that he had missed a recent VA medical appointment because he was again experiencing an intense migraine episode.

The Veteran underwent a VA neurological examination in June 2006 to assess the severity and frequency of his migraine headache episodes.  During the examination, the Veteran reported experiencing weekly migraine headache episodes, which last approximately one to two days are mostly prostrating in nature.  The examiner assessed the Veteran with migraine headaches.

A July 2006 private treatment record reflects that the Veteran sought emergent care for a migraine headache episode, as he no longer had any of his prescribed medication.  The Veteran was administered an injection of the prescription medication Imitrex, which dramatically improved his symptoms.  A July 2006 VA treatment reflects the Veteran's spouse's report that during a recent trip, the Veteran had sought emergent care for a migraine headache episode and been administered Imitrex.  Accordingly, she requested that the VA prescribe the Veteran this medication.  An August 2006 VA treatment record reflects that the Veteran was indeed prescribed this medication.  An October 2006 VA neurological consultation reflects the Veteran's report of experiencing migraine headaches approximately twice a week, with the length of each episode varying from a few hours to one to two days.  The Veteran was assessed with classic migraines.  

In a December 2006 statement, the Veteran reported experiencing debilitating migraine headache episodes at least once per week and that his migraine episodes make it difficult to either care for his two young children or maintain employment.    The Veteran further reported that his prescription medication does not abort or mitigate the symptoms of all of his migraine headache episodes.  A February 2007 VA treatment record reflects the Veteran's emergent care treatment for a severe migraine headache.  A May 2007 VA treatment telephone contact report reflects the Veteran's spouse report that the Veteran had been experiencing a migraine headache for the past two days.  The Veteran reportedly was unwilling or unable to visit a VA medical facility for treatment, and his spouse therefore requested that his Imitrex prescription be changed from pill form to an injectable form, as the Veteran had received greater benefit from Imitrex injections.

During a January 2008 DRO hearing, the Veteran and his spouse testified that he experiences approximately one migraine headache per week, and that the migraines last from a few hours to three days.  The Veteran reported that when experiencing a migraine, he cannot concentrate on a task or participate in a conversation.  Moreover, he becomes both light and noise sensitive and experiences both nausea and vomiting.  Accordingly, he self-isolates in a very dark and silent room until the migraine headache subsides.  He stated that he was routinely seeking medical treatment, including emergent care, when experiencing a migraine headache, but that he had recently been prescribed the injectable form of Imitrex and was now able to treat his symptoms himself.  The Veteran further testified that his employment absenteeism due to his migraine headaches had affected his job performance and that he had lost his former supervisory duties as a result.

A May 2008 VA treatment record reflects that the Veteran had been prescribed both Imitrex, to treat acute migraine headache episodes, and a prophylactic prescription medication, to reduce the frequency and severity of his migraine headaches.  In addition, he had been given dietary proscriptions, and he reported that by avoiding the proscribed foods and taking his prescription medication, he had achieved better control of his migraine headache disorder.  In an October 2008 submitted statement, the Veteran reported that he had recently preemptively ceased working before he could be fired for excessive absenteeism as a result of his migraine headaches.  In an undated statement received by VA in November 2008, the Veteran's spouse reported that the Veteran misses approximately one day of work per week due to a migraine headache episode and that she fears his employer will soon terminate the Veteran due to absenteeism.  Subsequent VA treatment records from 2008 and 2009 continue to reflect active prescriptions for migraine medications.

Although the Veteran sought VA treatment for GERD in March 2011 from the Caribou, Maine, VA Clinic, he failed to appear for his scheduled VA examination at the Togus, Maine, VA Medical Center (VAMC) in April 2011, despite notices sent to both Maine addresses of record advising him of his scheduled examination.  As the Veteran's appeal stems from his disagreement with the ratings assigned in conjunction with the initial grant of service connection for this disorder, the Veteran's appeal must therefore be decided based on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2011); Turk v. Peake, 21 Vet. App. 565 (2008).

Based on the evidence of record, the Board finds that the Veteran's migraine headaches disability picture since May 2, 2006, warrants the assignment of a 50 percent disability rating.  The Veteran's current 30 percent rating contemplates monthly characteristically prostrating migraine headache episodes, and the record reflects that the Veteran's migraine episodes occur much more frequently.  The Veteran and his spouse have reported that he experiences at least one episode per week, and the severity of the Veteran's migraine headaches is such that he requires both a prophylactic medication and an injectable medication.  The record reflects that the Veteran routinely sought medical care for these completely prostrating and prolonged attacks until he was prescribed an injectable form of Imitrex (the medication prescribed to him in emergent care settings) and was therefore able to treat his migraine headaches himself.  Moreover, the Veteran has reported that his absenteeism has significantly impacted his employment, as the result of his frequent absenteeism, he lost his supervisory duties.  The Veteran further reported that he preemptively ceased working before being terminated for his absenteeism.   

The Board notes that the Veteran is competent to report the frequency and severity of his migraine headache episodes, as both are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   Moreover, the Board finds the Veteran's reports to be credible, as they have remained consistent over time and are corroborated by the Veteran's medical treatment of record, which reflects assessments of the Veteran's migraine headache disorder as "severe."  

As such, the Board finds that the Veteran's the Veteran's migraine headaches meet the rating criteria for a 50 percent rating, as his migraines may be characterized as completely prostrating and prolonged attacks occur very frequently (at least once per week) and are productive of severe economic inadaptability.  The Board notes that a 50 percent disability rating is the highest schedular rating available pursuant to Diagnostic Code 8100.

Nevertheless, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the rating criteria contemplate the Veteran's migraine headache disability picture, as the Veteran's service-connected migraine headaches are productive of characteristically prostrating attacks and economic inadaptability, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's migraine headache disorder, and referral for consideration of extraschedular rating is not warranted. 


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 50 percent disability rating for service-connected migraine headaches from May 2, 2006, is granted.


REMAND

As referenced above, in March 2011the Board construed the Veteran's representative assertion in a July 2009 statement that the Veteran's migraine headaches render him unemployable as a TDIU claim and assumed jurisdiction over the claim pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The record reflects that the Veteran is currently service-connected for a psychiatric disorder, rated as 50 percent disabling; a migraine headache disorder, now rated as 50 percent disabling; a left knee disorder and GERD, both rated as 10 percent disabling; and pes planus, hypertension, and erectile dysfunction, all rated as noncompensably disabling.  As such, the Veteran is schedularly eligible for TDIU consideration.  Moreover, in 2008 the Veteran reported that he had ceased working due to absenteeism related to his service-connected migraine headaches, and as reflected in an April 2008 VA treatment record, the Veteran also reported that he had ceased working due to his service-connected psychiatric disability.  

In March 2011, the Board requested that the Veteran be afforded a VA examination to assess the impact of his service-connected disabilities on his employability.  The examination was scheduled for April 2011, but the Veteran failed to appear.  Thus, the evidence of record fails to reflect a medical opinion addressing the affect of the Veteran's service-connected migraine headaches specifically, as well as his service-connected disabilities in their aggregate, on the Veteran's employability.  Given the Veteran's failure to appear for scheduled examinations, the Board finds that a VA medical opinion should be obtained.

Moreover, the record fails to reflect that the Veteran has been provided with VCAA notice specific to the instant TDIU claim.  Accordingly, this should be accomplished.  Additionally, the Veteran's recent outstanding VA treatment records should be obtained and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.   Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria for establishing entitlement to a TDIU.  

2.  Notify the Veteran that he may submit additional lay statements from himself, as well as from individuals who have first-hand knowledge of his employment history and the effects of his service-connected disabilities thereon.   He should be provided an appropriate amount of time to submit this lay evidence.

3.  Obtain the Veteran's outstanding treatment records, to include his VA treatment records from May 2011 to the present.

4.  After associating any outstanding records with the claims folder, provide the Veteran's claims folder to an appropriate VA medical professional to obtain a medical opinion regarding the effect of the Veteran's service-connected disabilities on his employability.  

In conjunction with the VA medical professional's review of the Veteran's claims file, the medical professional should be advised that the Veteran is competent to report symptoms and injuries, his history, and any continuity of symptoms, and that such statements must be considered in formulating the necessary opinions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The opinion should specifically state that a review of the claims file was conducted.  

Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  

The VA medical professional must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  If an opinion cannot be provided without resorting to speculation, it must be noted in the examination report, and an explanation must be provided for that conclusion.

5.  Then, readjudicate the Veteran's TDIU claim.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.   The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


